Name: Commission Regulation (EEC) No 2778/90 of 27 September 1990 on interim measures applicable in the seeds sector after the unification of Germany
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  political geography;  European construction;  international security
 Date Published: nan

 29 . 9 . 90No L 267/34 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2778/90 of 27 September 1990 on interim measures applicable in the seeds sector after the unification of Germany amounts of aid for seeds for the 1990/91 and 1991 /92 marketing years (*), as last amended by Commission Regulation (EEC) No 1979/90 (6), for the Community species corresponding to the species produced in the territory of the former German Democratic Republic ; Whereas the measures provided for in this Regulation are to apply subject to any changes resulting from the deci ­ sions taken by the Council on the proposals presented to it by the Commission on 21 August 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in coorperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof, Whereas Regulation (EEC) No 2684/90 provides, inter alia, that a decision may be taken on a provisional basis and for a limited period to supplement or adapt Commu ­ nity rules in agricultural policy to the extent strictly necessary to resolve problems resulting from the unifica ­ tion of Germany before the Council has been able to pronounce on the Commission's proposals on transitional measures and adjustments required as a result of the inte ­ gration of the German Democratic Republic into the Community ; whereas such additions and adjustments should be consistent with the general economy and the principles of the common agricultural policy ; Whereas Article 3 of Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (2), as last amended by Regulation (EEC) No 1 239/89 (3), stipulates that aid may be granted for the production of seed ; Whereas Commission Regulation (EEC) No 1546/75(4) sets on 1 August following the beginning of each marke ­ ting year the event generating the right to aid for seed ; whereas on 1 August 1990 the territory of the former German Democratic Republic was not part of _ the Community ; whereas, as a result, Community aid does not apply to the 1990/91 marketing year in respect of seed harvested in the territory of the former German Democratic Republic ; Whereas it is therefore necessary to authorize Germany to grant national aid for the production of certain seed harvested in the territory of the former German Democ ­ ratic Republic for the 1990/91 marketing year ; whereas, however, in order to avoid any distortion of competition, the aid may not exceed the amounts fixed in Council Regulation (EEC) No 1240/89 of 3 May 1989 fixing the Article 1 1 . Germany is hereby authorized to make, for seed harvested in 1990 in the territory of the former German Democratic Republic, national payments for the 1990/91 marketing year corresponding to the production aid provided for in Article 3 of Regulation (EEC) No 2358/71 . 2 . The national payment provided for in paragraph 1 for a species may not exceed the amount of aid fixed by the Council in Regulation (EEC) No 1240/89, as amended by Regulation (EEC) No 1979/90, for a corresponding species harvested in the territories making up the Community prior to German unification. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the date of the unification of Germany until the entry into force of the Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990 . However, it shall apply until 31 December 1990 at the latest. (') OJ No L 263, 26 . 9 . 1990, p. 1 . 0 OJ No L 246, 5 . 11 . 1971 , p. 1 . (') OJ No L 128, 11 . 5. 1989, p. 35. b) OJ No L 157, 19 . 6. 1975, p. 14. 0 OJ No L 128 , 11 . 5 . 1989, p . 36 . (6) OJ No L 179 , 12. 7 . 1990, p. 13 . 29. 9. 90 Official Journal of the European Communities No L 267/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission